IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,551-01


                   EX PARTE REYNALDO ALBERTO CANTU, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2013-08-7359-A IN THE 24TH DISTRICT COURT
                            FROM CALHOUN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a young child and sentenced to life imprisonment. The Thirteenth Court of Appeals

affirmed his conviction. Cantu v. State, No. 13-14-00133-CR (Tex. App.—Corpus Christi Jan. 11,

2018) (not designated for publication).

        Applicant contends, among other things, that trial counsel failed to challenge Amador

Roldan, a prospective juror, for bias or prejudice. See TEX . CODE CRIM . PROC. art. 35.16(a)(9).

Applicant also contends that appellate counsel failed to timely inform him that his conviction had
                                                                                                       2

been affirmed and advise him of his right to petition pro se for discretionary review.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). In these

circumstances, additional facts are needed. Pursuant to Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial and appellate counsel to respond to the above claims. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel

was deficient for not challenging Roldan for cause and whether Applicant was prejudiced by

counsel’s alleged deficient conduct. The trial court shall also make findings and conclusions as to

whether appellate counsel timely informed Applicant that his conviction had been affirmed and

advised him that he had a right to file a pro se petition for discretionary review. The trial court shall

also make any other findings of fact and conclusions of law that it deems relevant and appropriate

to the disposition of Applicant’s claims for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be
                                                                      3

requested by the trial court and shall be obtained from this Court.



Filed: March 20, 2019
Do not publish